SENTENCIA
San Juan, Puerto Rico, a 21 de marzo de 1957.
Considerada la solicitud de certiorari, examinados los autos elevados y estudiadas las cuestiones planteadas por las partes, este Tribunal es de opinión que no apareciendo de dichos autos que se cometiera fraude alguno, debe anularse y dejarse sin efecto, como así se decreta, la orden para mos-trar causa dictada por el tribunal recurrido en el caso Civil *85150-768, Federico J. Pérez Almiroty v. La Sociedad Para la Protección y Defensa del Niño, sobre Cobro de Cantidad, con fecha 6 de mayo, de 1955.
Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente. Los Jueces Asociados señores Negrón Fer-nández, Belaval y Saldaña no intervinieron.
(Fdo.) A. C. Snyder,

Juez Presidente,

Certifico:
(Fdo.) Ignacio Rivera,
Secretario.